
	
		II
		111th CONGRESS
		1st Session
		S. 2785
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2009
			Mrs. Lincoln (for
			 herself and Mr. Franken) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide grants to improve after-school
		  interdisciplinary education programs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the After-School Partnerships
			 Improve Results in Education (ASPIRE) Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Definitions.
					Sec. 5. National model after-school interdisciplinary education
				program grants.
					Sec. 6. State grants.
					Sec. 7. Subgrants to eligible entities for after-school
				interdisciplinary education programs.
					Sec. 8. Eligible entity applications.
					Sec. 9. Required uses.
					Sec. 10. Secretarial peer review and approval.
					Sec. 11. National activities.
					Sec. 12. Regulations.
					Sec. 13. Authorization of appropriations.
					Sec. 14. Limitation on authority.
				
			2.FindingsCongress finds that—
			(1)over 15,000,000
			 students have no place to go after school hours, which is associated with high
			 rates of juvenile crime;
			(2)studies show that
			 almost 1/3 of all public high school students in the
			 United States fail to graduate;
			(3)high school
			 dropouts—
				(A)on average, earn
			 less than high school graduates; and
				(B)are more likely
			 than high school graduates to be unemployed;
				(4)high dropout rates
			 have a significant effect on communities through—
				(A)loss of
			 productivity and revenues; and
				(B)higher costs
			 associated with incarceration, health care, and social services;
				(5)students
			 consistently cite a lack of interest in core curriculum and a lack of relevancy
			 to future careers as the major reasons for dropping out of high school;
			(6)it is in the best
			 interest of the United States to ensure students are qualified to compete in
			 the global economy;
			(7)(A)80 percent of jobs are
			 classified as skilled jobs; and
				(B)only 32 percent of high school
			 graduates are prepared for college;
				(8)Microsoft’s Bill
			 Gates warned that American companies face a severe shortfall of
			 scientists and engineers with expertise to develop the next generation of
			 breakthroughs;
			(9)business leaders
			 have stated that a qualified workforce is important to keeping jobs in the
			 United States;
			(10)Corporate Voices
			 for Working Families has called for public and private efforts to create
			 after-school programs in which young people can develop skills for the 21st
			 century;
			(11)opportunities for
			 real-world learning and seeing the connection between school and getting a good
			 job improve students’ chances of staying in school;
			(12)students involved
			 in after-school programs have significantly higher school attendance rates,
			 score higher on mathematics and writing assessments, and are more likely to
			 graduate from high school than those who are not involved in such
			 programs;
			(13)reinforcing core
			 curricula by integrating academic work within alternative course material can
			 lead to significant improvements in student achievement and engagement, as
			 shown by the National Research Center for Career and Technical
			 Education;
			(14)after-school
			 programs and community partnerships offer youth opportunities—
				(A)to develop social
			 and citizenship skills; and
				(B)to have access to
			 a variety of mentors and role models from their communities; and
				(15)after-school
			 programs can also provide opportunities, for youth who have extra time, to
			 experience the academic enrichment, career exploration, and skills development
			 the youth need to succeed.
			3.PurposeThe purpose of this Act is to establish and
			 expand after-school programs and other similar programs—
			(1)to improve middle
			 school and high school student academic achievement, overall school success,
			 and graduation rates by reinforcing core curriculum;
			(2)to increase
			 student knowledge of, and interest in, high-demand career opportunities;
			(3)to increase
			 student engagement in learning by—
				(A)demonstrating the
			 means by which academic content relates to career opportunities;
				(B)providing
			 opportunities for civic engagement and service learning; and
				(C)providing
			 students with marketable skills; and
				(4)to provide
			 opportunities for students to broaden curricula, to expose students to learning
			 opportunities outside a core curriculum of study, and to provide opportunities
			 for students to gain credit toward high school graduation through learning
			 outside a traditional classroom.
			4.DefinitionsIn this Act:
			(1)In
			 generalThe terms local educational agency and
			 State educational agency have the meanings given the terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(2)Eligible
			 entityThe term eligible entity—
				(A)when used with
			 respect to a grant awarded under section 5, means a partnership that
			 includes—
					(i)not
			 less than 1—
						(I)State educational
			 agency; or
						(II)local educational
			 agency serving a high school or middle school; and
						(ii)not
			 less than 1—
						(I)career technical
			 student organization;
						(II)institution of
			 higher education or tribal college or university;
						(III)nonprofit
			 organization;
						(IV)community-based
			 organization;
						(V)tribal
			 organization;
						(VI)business;
			 or
						(VII)labor union;
			 and
						(B)when used with
			 respect to a subgrant awarded under section 7, means a partnership that
			 includes—
					(i)a
			 local educational agency that—
						(I)serves a high
			 school or middle school; and
						(II)does not
			 participate in a partnership that received a grant under section 5; and
						(ii)not less than 1
			 of the entities described in subparagraph (A)(ii).
					(3)High
			 schoolThe term high school means a secondary school
			 as defined in section 9101 of the Elementary and Secondary Education Act of
			 1965.
			(4)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given the term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
			(5)National model
			 after-school interdisciplinary education programThe term national model after-school
			 interdisciplinary education program means a high-quality, multisite,
			 after-school program that operates in not less than 5 States.
			(6)SecretaryThe
			 term Secretary means the Secretary of Education.
			(7)StateThe
			 term State means—
				(A)each of the
			 several States of the United States;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico;
				(D)the United States
			 Virgin Islands;
				(E)Guam;
				(F)American
			 Samoa;
				(G)the Commonwealth
			 of the Northern Mariana Islands; and
				(H)the Republic of
			 Palau.
				(8)Struggling
			 student
				(A)In
			 generalThe term struggling student means a middle
			 school-aged or high school-aged student who is not making sufficient progress
			 toward graduating from high school with a regular diploma in the standard
			 number of years.
				(B)InclusionsThe
			 term struggling student includes a student who—
					(i)has
			 been retained in a grade level; or
					(ii)is
			 a high school student who—
						(I)lacks the
			 necessary credits or courses, as determined by the local educational agency or
			 State educational agency serving the student, to graduate from high school with
			 a regular diploma in the standard number of years; or
						(II)(aa)enters a school served
			 by a local educational agency at grade 9 or higher; and
							(bb)is identified by the local
			 educational agency as—
								(AA)being limited English-proficient;
			 and
								(BB)having experienced interrupted formal
			 education.
								5.National model
			 after-school interdisciplinary education program grants
			(a)Authorization of
			 grants
				(1)In
			 generalFrom amounts made available under section 13(b)(1), the
			 Secretary shall award grants, on a competitive basis, to eligible entities to
			 enable the eligible entities to establish or expand, in accordance with section
			 9, national model after-school interdisciplinary education programs
			 that—
					(A)expand the
			 knowledge base for other after-school interdisciplinary education programs;
			 and
					(B)disseminate
			 information regarding effective practices to those other programs.
					(2)Duration of
			 grantsEach grant awarded under this section shall be—
					(A)for a period of
			 not less than 3 years and not more than 5 years; and
					(B)renewable, based
			 on performance, for a period of not less than 3 years and not more than 5
			 years.
					(3)Grant
			 amountsThe total amount of a grant awarded under this section
			 shall be not less than $5,000,000 for the period of the grant.
				(4)Matching
			 fundsAs a condition of receiving a grant under this section, an
			 eligible entity shall match the grant amount with private funding on an equal
			 basis.
				(b)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applications for assistance under this section that propose to target services
			 to—
				(1)a
			 high percentage of students who—
					(A)are from
			 low-income families;
					(B)are struggling
			 students; or
					(C)attend schools
			 located in a rural, sparsely populated area; and
					(2)the families of
			 students described in paragraph (1).
				6.State
			 grants
			(a)In
			 generalFrom amounts made
			 available under section 13(b)(2), the Secretary shall award grants, from
			 allotments under subsection (b), to States having applications approved under
			 subsection (c) to enable the States to award subgrants to eligible entities
			 under section 7.
			(b)Allotments
				(1)Formula
					(A)In
			 generalExcept as provided in subparagraph (B), of the amounts
			 made available under section 13(b)(2) that remain after the reservation
			 required under subsection (d), the Secretary shall allot to each State for each
			 applicable fiscal year an amount that bears the same relationship to that
			 remainder as—
						(i)the amount the
			 State received under subpart 2 of part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) for the preceding
			 fiscal year; bears to
						(ii)the amount all
			 States received under that subpart for the preceding fiscal year.
						(B)ExceptionNo
			 State shall receive less than an amount equal to 1/2 of 1
			 percent of the total amount made available to all States under this
			 subsection.
					(2)Reallotment of
			 unused fundsIf a State does not receive an allotment under this
			 section for a fiscal year, the Secretary shall reallot the amount of the
			 allotment of the State to the remaining States in accordance with this
			 subsection.
				(c)State
			 application and application procedures
				(1)Application
			 requirementsTo be eligible
			 to receive a grant under this section for any fiscal year, a State shall submit
			 to the Secretary, in such form and manner as the Secretary may require, an
			 application that—
					(A)designates the
			 State educational agency of the State as the agency responsible for the
			 administration and supervision of programs assisted under this section;
					(B)describes the
			 means by which the State educational agency will use funds received under this
			 section, including funds reserved for State-level activities;
					(C)contains an
			 assurance that the State educational agency will award subgrants under section
			 7 only to eligible entities that propose to serve—
						(i)a
			 high percentage of students who—
							(I)are from
			 low-income families;
							(II)are struggling
			 students; or
							(III)attend schools
			 located in a rural, sparsely populated area; and
							(ii)the
			 families of students described in clause (i);
						(D)describes the
			 procedures and criteria the State educational agency will use for reviewing
			 applications and awarding subgrants under section 7 to eligible entities on a
			 competitive basis, which shall include procedures and criteria that take into
			 consideration the likelihood that a proposed program will help participating
			 students meet local content and student academic achievement standards;
					(E)describes the
			 means by which the State educational agency will ensure that subgrants awarded
			 under section 7 are—
						(i)of
			 sufficient size and scope to support high-quality, effective programs that are
			 consistent with the purpose of this Act; and
						(ii)in
			 amounts that are consistent with section 7(a)(4);
						(F)describes the
			 measures the State educational agency will take to ensure that relevant
			 programs implement effective strategies, including providing ongoing technical
			 assistance and training, evaluation, and dissemination of information regarding
			 promising practices;
					(G)describes the
			 means by which programs under section 7 will be coordinated with programs under
			 section 5 and other programs as appropriate;
					(H)contains an
			 assurance that the State educational agency will—
						(i)award subgrants
			 under section 7 for a period of not less than 3 years and not more than 5 years
			 that are renewable, based on performance, for a period of not less than 3 years
			 and not more than 5 years; and
						(ii)require each
			 eligible entity seeking a subgrant to submit a plan describing the means by
			 which the program funded through the subgrant will continue after funding under
			 this Act is terminated;
						(I)contains an
			 assurance that funds made available to carry out this section will be used to
			 supplement, and not supplant, other Federal, State, and local public funds
			 expended to provide programs and activities authorized under this Act and other
			 similar programs;
					(J)contains an
			 assurance that the State educational agency will require eligible entities to
			 describe in an application submitted under section 8 the means by which the
			 transportation needs of participating students will be addressed;
					(K)contains an
			 assurance that the State application was developed in consultation and
			 coordination with—
						(i)appropriate State
			 officials, including the chief State school officer and the State director of
			 career technical education;
						(ii)other State
			 agencies administering before- and after-school (or summer school) programs;
			 and
						(iii)representatives
			 of teacher organizations, parents, students, the business community,
			 community-based organizations, and labor unions;
						(L)describes the
			 results of the needs and resources assessment of the State for before- and
			 after-school activities, which shall be based on the results of ongoing State
			 evaluation activities;
					(M)describes the
			 means by which the State educational agency will evaluate the effectiveness of
			 programs and activities carried out under section 7, which shall include, at a
			 minimum—
						(i)a
			 description of the performance indicators and performance measures that will be
			 used to evaluate programs and activities; and
						(ii)public
			 dissemination of the evaluations of programs and activities carried out under
			 section 7; and
						(N)provides for
			 timely public notice of intent to file an application under this subsection and
			 an assurance that the application will be available for public review after
			 submission.
					(2)Approval by
			 Secretary
					(A)In
			 generalNot later than 120 days after the date of receipt of an
			 application under paragraph (1), the Secretary shall approve or disapprove the
			 application.
					(B)Deemed
			 approvalIf the Secretary fails to make a written determination
			 that an application under paragraph (1) is not in compliance with the
			 requirements of this section by the date required under subparagraph (A), the
			 application shall be considered to be approved.
					(C)Disapproval
						(i)In
			 generalThe Secretary shall not finally disapprove an application
			 under paragraph (1) until the State is provided notice and an opportunity for a
			 hearing regarding the application in accordance with clause (ii).
						(ii)Notice and
			 hearingIf the Secretary determines that an application is not in
			 compliance with the requirements of this section, in whole or in part, the
			 Secretary shall provide to the State—
							(I)a
			 notice of the finding of noncompliance, including—
								(aa)a
			 description of the specific provisions of the application that are not in
			 compliance; and
								(bb)a
			 request for additional information (only regarding the noncompliant provisions)
			 needed to make the application compliant with the requirements of this section;
			 and
								(II)an opportunity
			 for a hearing regarding the application.
							(D)Response
						(i)In
			 generalA State shall respond, in accordance with clause (ii), to
			 a notice from the Secretary under subparagraph (C)(i) by not later than 45 days
			 after the date of receipt of the notice.
						(ii)ContentsTo
			 respond to a notice under clause (i), a State shall resubmit to the Secretary
			 the application of the State, together with such additional information as is
			 requested by the Secretary under subparagraph (C)(ii)(I)(bb).
						(iii)ApprovalThe
			 Secretary shall approve or disapprove an application resubmitted under clause
			 (ii) by not later than the later of—
							(I)the date that is
			 45 days after the date on which the State resubmits the application; and
							(II)the expiration
			 of the applicable 120-day period described in subparagraph (A).
							(E)Failure to
			 respondIf the State fails to
			 respond to a notification from the Secretary under subparagraph (C) by the date
			 required under subparagraph (D)(i), the application of the State shall be
			 considered to be disapproved.
					(d)ReservationOf the amounts made available to carry out
			 this section under section 13(b)(2), the Secretary shall reserve not less than
			 1 percent, but not more than 5 percent, for payment to the Bureau of Indian
			 Affairs, to be allotted in accordance with the needs of the Bureau for
			 assistance under this Act, as determined by the Secretary, to enable the Bureau
			 to carry out the purpose of this Act.
			(e)Use of
			 funds
				(1)SubgrantsEach State that receives a grant under this
			 section shall reserve not less than 93 percent of the amount of the grant to
			 award subgrants to eligible entities under section 7.
				(2)State
			 administrationEach State that receives a grant under this
			 section may use not more than 2 percent of the amount of the grant for—
					(A)the administrative
			 costs of carrying out this section and section 7;
					(B)establishing and
			 implementing a peer review process for subgrant applications submitted under
			 section 7 (including consultation with other State agencies responsible for
			 administering youth development programs and adult learning activities);
			 and
					(C)supervising the awarding of subgrants to
			 eligible entities under section 7 (including consultation with other State
			 agencies responsible for administering youth development programs and adult
			 learning activities).
					(3)State
			 activities
					(A)In
			 generalEach State that receives a grant under this section may
			 use not more than 5 percent of the amount of the grant for the following
			 activities:
						(i)Monitoring and
			 evaluationMonitoring and evaluation of programs and activities
			 assisted under section 7.
						(ii)Capacity
			 building, training, and technical assistanceProviding capacity
			 building, training, and technical assistance under section 7.
						(iii)Comprehensive
			 evaluationComprehensive evaluation (directly or through a grant
			 or contract) of the effectiveness of programs and activities under section
			 7.
						(iv)State-level
			 efforts and infrastructureSupporting State-level efforts and
			 infrastructure to ensure the quality and availability of after-school
			 programs.
						(B)Reporting
			 requirementNot later than 2 years after the date of enactment of
			 this Act, and annually thereafter, each State using grant funds made available
			 under subparagraph (A) shall submit to the Secretary a report describing how
			 the grant funds are used.
					7.Subgrants to
			 eligible entities for after-school interdisciplinary education
			 programs
			(a)Subgrants
				(1)In
			 generalEach State that
			 receives a grant under section 6, acting through the State educational agency
			 of the State, shall use the grant funds to award subgrants to eligible entities
			 to enable the eligible entities to establish or expand after-school
			 interdisciplinary education programs in accordance with section 9.
				(2)Duration of
			 awardsA subgrant awarded under this section—
					(A)may be for a
			 period of not less than 3 years and not more than 5 years; and
					(B)shall be
			 renewable, based on performance, for a period of not less than 3 years and not
			 more than 5 years.
					(3)AmountThe
			 amount of a subgrant under this section shall be not less than $50,000 per
			 fiscal year.
				(4)Priority
					(A)In
			 generalIn awarding subgrants under this section, a State shall
			 give priority to applications for assistance under this section that—
						(i)propose to
			 serve—
							(I)a high percentage
			 of students who—
								(aa)are from
			 low-income families;
								(bb)are struggling
			 students; or
								(cc)attend schools
			 located in a rural, sparsely populated area; and
								(II)the families of students described in
			 subclause (I); or
							(ii)are
			 submitted by an eligible entity consisting of not less than 1 local educational
			 agency serving a middle school or high school that receives funds under part A
			 of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311 et seq.).
						(B)Geographic
			 diversityTo the maximum extent practicable, a State shall
			 distribute subgrant funds under this section equitably among geographical areas
			 within the State, including urban and rural communities.
					(b)Permissive local
			 match
				(1)Requirement
					(A)In
			 generalExcept as provided in subparagraph (B), a State may
			 require an eligible entity to match the amount of a subgrant awarded under this
			 section.
					(B)ExceptionA
			 contribution by an eligible entity under subparagraph (A) shall not—
						(i)exceed the amount
			 of the subgrant awarded to the eligible entity; or
						(ii)be
			 derived from other Federal or State funds.
						(2)Sliding
			 scaleThe amount of a contribution by an eligible entity under
			 paragraph (1) shall be established based on a sliding fee scale that takes into
			 account—
					(A)the relative
			 poverty of the population targeted by the eligible entity; and
					(B)the ability of the
			 eligible entity to obtain matching funds.
					(3)In-kind
			 contributionsA State that requires an eligible entity to match
			 funds under this subsection shall permit the eligible entity to provide all or
			 any portion of those funds in the form of in-kind contributions.
				(4)ConsiderationNotwithstanding
			 any other provision of this subsection, a State shall not take into
			 consideration the ability of an eligible entity to provide sufficient matching
			 funds under this subsection in selecting eligible entities to receive subgrants
			 under this section.
				8.Eligible entity
			 applications
			(a)In
			 generalTo be eligible to
			 receive a grant under section 5 or a subgrant under section 7, an eligible
			 entity shall submit to the Secretary or the State, as applicable, an
			 application in such form and manner as the Secretary or State, as applicable,
			 may require.
			(b)ContentsEach
			 application described in subsection (a) shall include—
				(1)a
			 description of the programs and activities to be funded using the grant or
			 subgrant, including—
					(A)an assurance that
			 the programs and activities will take place in a safe and easily accessible
			 facility;
					(B)a description of
			 how students participating in the programs and activities will travel safely to
			 and from the location of the programs; and
					(C)a description of
			 how the eligible entity will disseminate information regarding the programs and
			 activities (including the locations of the programs and activities) to the
			 community in a manner that is understandable and accessible;
					(2)a
			 description of how the programs and activities are expected to meet the purpose
			 of this Act;
				(3)an identification
			 of Federal, State, and local programs that will be combined or coordinated with
			 the proposed programs and activities to make the most effective use of public
			 resources;
				(4)an assurance that
			 the proposed programs and activities were developed, and will be carried out,
			 in active collaboration with schools attended by the students to be served by
			 the eligible entity;
				(5)a
			 description of the means by which the programs and activities will meet the
			 principles of effectiveness described in section 9(b);
				(6)an assurance that
			 the programs and activities will primarily target students from low-income
			 families or struggling students and the families of those students;
				(7)an assurance that
			 funds provided pursuant to this Act will—
					(A)be used to
			 increase the level of State, local, and other non-Federal funds that would, in
			 the absence of funds under this Act, be made available for programs and
			 activities authorized under this Act; and
					(B)in no case
			 supplant any Federal, State, local, or non-Federal funds;
					(8)a
			 description of a preliminary plan for the means by which the proposed programs
			 and activities will continue after funding under this Act is terminated;
				(9)an assurance
			 that—
					(A)the affected
			 community will be given notice of an intent to submit an application under this
			 Act; and
					(B)the application
			 and any applicable waiver request will be available for public review after
			 submission of the application; and
					(10)such other
			 information and assurances as the Secretary or the State, as applicable, may
			 reasonably require.
				(c)Special rule for
			 subgrant applications
				(1)Approval of
			 certain applicationsA State may approve an application for a
			 subgrant under section 7, for a program to be located in a facility other than
			 a high school, only if the program will be at least as available and accessible
			 to the students to be served as if the program were located in the high
			 school.
				(2)Peer
			 reviewIn reviewing applications for a subgrant under section 7,
			 a State shall use a peer review process or other method of ensuring the quality
			 of applications, in accordance with section 6(c)(1)(D).
				9.Required
			 uses
			(a)Required
			 activities
				(1)In
			 generalEach eligible entity that receives a grant under section
			 5 or a subgrant under section 7 shall use the grant or subgrant funds, as
			 applicable, to establish or expand after-school programs and activities that
			 meet the purpose of this Act, including—
					(A)not less than
			 1—
						(i)mathematics and
			 science education activity;
						(ii)language arts,
			 writing, and reading activity; or
						(iii)history,
			 geography, or social studies activity; and
						(B)not less than
			 1—
						(i)career technical
			 education activity;
						(ii)business and
			 entrepreneurial education program;
						(iii)health and
			 wellness activity;
						(iv)environmental and
			 conservation activity; or
						(v)arts
			 and music education activity.
						(2)Activity and
			 program timesIn addition to
			 after school, the activities and programs described in paragraph (1) may take
			 place before school or at any other time during which school is not in session,
			 including on weekends and during vacation and summer recess periods.
				(b)Principles of
			 effectiveness
				(1)In
			 generalEach program and activity established or expanded under
			 this Act shall meet principles of effectiveness that are based on—
					(A)an assessment of
			 objective data regarding the need for the programs and activities described in
			 subsection (a), including activities in the schools and communities;
					(B)an established set
			 of performance measures, including academic, social, and behavioral measures,
			 aimed at ensuring opportunities for high-quality academic enrichment and
			 positive youth development; and
					(C)if appropriate,
			 scientifically based research that provides evidence that the programs or
			 activities will help students improve academic achievement, deepen student
			 engagement in learning, and promote positive youth development.
					(2)Periodic
			 evaluation
					(A)In
			 generalEach program and activity established or expanded under
			 this Act shall be subject to periodic evaluation to assess the progress made by
			 the program or activity toward achieving the goal of providing high-quality
			 opportunities for academic enrichment and positive youth development.
					(B)Use of
			 resultsThe results of evaluations under subparagraph (A) shall
			 be—
						(i)used—
							(I)to refine,
			 improve, and strengthen each program or activity so evaluated; and
							(II)to refine the
			 applicable performance measures; and
							(ii)made available to
			 the public—
							(I)on request;
			 and
							(II)by public
			 notice.
							10.Secretarial peer
			 review and approvalThe
			 Secretary shall establish—
			(1)a
			 peer-review process to assist in the review and approval of grant applications
			 submitted under section 5 and State applications submitted under section 6;
			 and
			(2)appoint to serve
			 the peer-review process individuals who are educators and experts in
			 educational standards, assessments, accountability, high school improvement,
			 youth development, dropout prevention, and other educational needs of high
			 school students.
			11.National
			 activities
			(a)National
			 activitiesFrom amounts made available under section 13(b)(3),
			 the Secretary shall carry out national activities (directly or through grants
			 or contracts), such as—
				(1)providing
			 technical assistance as described in subsection (b), to States or eligible
			 entities carrying out programs or activities under this Act; or
				(2)conducting a
			 national evaluation of the effectiveness of programs and activities under this
			 Act.
				(b)Technical
			 assistanceThe Secretary may
			 provide, pursuant to subsection (a), technical assistance to States and
			 eligible entities carrying out programs and activities under this Act, such
			 as—
				(1)conducting
			 outreach to ensure widespread knowledge of the availability of those programs
			 and activities;
				(2)annually convening
			 participating States, eligible entities, and organizations providing support to
			 those States or eligible entities, to provide training and education regarding
			 best practices;
				(3)disseminating
			 information regarding best practices and successful program models for serving
			 high school youth; and
				(4)providing capacity
			 building and training to ensure high-quality programming.
				12.RegulationsThe Secretary shall promulgate such
			 regulations as the Secretary determines to be necessary to carry out this
			 Act.
		13.Authorization of
			 appropriations
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 carry out this Act for fiscal year 2010 and each fiscal year thereafter.
			(b)AllocationsOf
			 the amounts appropriated pursuant to subsection (b) for each fiscal year, the
			 Secretary shall allocate for the fiscal year—
				(1)40 percent for
			 grants under section 5;
				(2)50 percent for
			 grants under section 6; and
				(3)10 percent for
			 national activities under section 11.
				14.Limitation on
			 authorityAny new spending
			 authority or new authority to enter into contracts provided by this Act, and
			 under which the United States is obligated to make outlays, shall be effective
			 only to the extent, and in such amounts, as are provided in advance in
			 appropriations Acts.
		
